Title: General Orders, 11 June 1777
From: Washington, George
To: 

 

Head-Quarters, Middle-Brook, June 11th 1777.
Petersburgh.Plymouth. Pompton.


The Commissary General to deliver no rum for guards, or fatigue service, but in the following manner—A gill per man, for all out-guards, and picquets—the order for it to come from the Brigadier of the day—the same allowance for all fatigue parties, either from the line, a division, or brigade—the order for it to come in the first instance, from the Major General of the day—in the second, from the Major General of the division—in the third, from the Brigadier of the brigade—All detachments, and scouting parties, to have a gill per man for every night they are out; the Major General of the day to give the order for it—A gill a day to all fatigue parties in the Commissary, or Quarter Master General’s departments—No other guards, or fatigue, to have any allowance of rum—The rum for guards not to be issued ’till the duty is over.
All strolling, or suspected persons taken up, to be brought before the Major General of the day.
All guards, or detachments, going towards the enemy, or coming from them, to march in the same order, as if they expected an immediate attack—For this purpose, the officers to be at their proper posts, and the men made to move with regularity—Advanced, rear and flank guards to be sent out in proportion to the strength of the party, and at a greater, or less distance, according to the nature of the ground—As, in advancing towards an enemy, or coming from them, there is always danger of a surprize and attack; precautions should always be taken to be prepared for them; and were not this the case; good habits will be introduced, by acting in this manner when there is little or no occasion, which will be serviceable when there is; and both officers and men will be taught their duty.
All strolling sutlers immediately to quit the camp, or their liquors &c., will be taken from them, and distributed among the soldiers without any compensation—Each Brigadier to notify those about his encampment with this order.
Genl Lincoln has permission to clear the loaded pieces of his division, by discharging them this evening at retreat.
All regimental Pay Masters are to attend the Pay Master General on friday—10 o’clock—at his quarters.
Col. De-La Louerie is appointed to the command of the Corps, heretofore under Major Ottendorf.

The commanding officer of each corps is to report every Deserter from it, immediately to his Brigadier, who is to pursue, without loss of time, the most vigorous measures, to have the offenders apprehended; and is to give an account of the matter, to the Major General of the day, who is to draw the whole into one view, in his report of occurences to the Commander in Chief—Strict attention it is expected will be paid to this order. The order some time ago issued at Morristown, forbidding Waggoners to gallop and strain horses, is but little attended to—The Quarter Master General will therefore inform those people, of the consequences of disobedience.
